tcmemo_2008_144 united_states tax_court fpl group inc and subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed date k lee blalack and chris faiferlick for petitioner jill a frisch and halvor n adams iii for respondent memorandum opinion ruwe judge this opinion involves petitioner’s motions to enforce settlement agreement motions filed pursuant to rule_502 by order dated date these cases were consolidated for trial briefing and opinion on the motions unless otherwise indicated all rule references are to the continued in three cases involving petitioner’s tax years through docket no and docket no and docket no petitioner’s motions raise the following issues whether the parties entered into an enforceable settlement agreement wherein they agreed to use a specified methodology to determine which of certain expenditures should be capitalized and which should be currently deductible as repairs the repairs issue if respondent did not agree to an enforceable settlement methodology whether statements made by one of respondent’s attorneys are sufficient to compel respondent to settle the repairs issue using the aforementioned methodology or in the alternative whether respondent should be estopped from denying that he agreed to an enforceable settlement of the repairs issue some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated by this reference fpl group inc petitioner is a corporation organized and existing under the laws of the state of florida with its principal office in juno beach florida continued tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue background this court has already issued two opinions in docket no pertaining to the repairs issue for the years through in that docket petitioner claimed that it had improperly capitalized many expenditures that should have been deducted as repairs for the tax years through petitioner alleged in its second amended petition that respondent erred in failing to allow it to deduct dollar_figure of repair expenses that it had capitalized in determining the tax_liabilities set forth in its consolidated federal_income_tax returns for those years in the first of our prior opinions in docket no we granted respondent’s motion for partial summary_judgment holding that petitioner’s method_of_accounting for tax purposes during the years through was the same method that it used for federal energy regulatory commission ferc and florida public for the tax years and petitioner alleged in its petition in docket no that respondent erred in failing to allow it to deduct dollar_figure of repair expenditures that it had deducted and dollar_figure of repair expenditures that it had capitalized in determining the tax_liabilities set forth in its consolidated federal_income_tax returns for those years for the tax_year petitioner alleged in its petition in docket no that respondent erred in failing to allow it to deduct dollar_figure of repair expenditures that it had deducted and dollar_figure of repair expenditures that it had capitalized in determining the tax_liabilities set forth in its consolidated federal_income_tax return for that year no notice_of_deficiency was issued for and it is therefore not a year before the court although a refund claim was filed for that year and remains pending service commission fpsc regulatory purposes and for financial_accounting purposes see 115_tc_554 fpl i we further held that petitioner’s claim for additional deductions for repairs was an attempt to make an impermissible change in its method_of_accounting for which petitioner had failed to secure the consent of the secretary as required by sec_446 id pincite our opinion in fpl i was issued in date other issues in docket no remained unresolved and counsel for both parties continued dealing with each other in late spring in a subsequent opinion involving the same docket we denied petitioner’s motion for partial summary_judgment where petitioner argued that if its method_of_accounting for tax purposes had been the same method it used for regulatory and financial_accounting purposes then respondent changed petitioner’s method to the method_of_accounting required by sec_1_162-4 income_tax regs see fpl group inc subs v commissioner tcmemo_2005_210 fpl ii petitioner also argued that respondent abused his discretion by denying petitioner’s retroactive protective request for a change in method_of_accounting which was filed on date for the years through id fpl ii incorporated our opinion in fpl i and served as a sequel to fpl i id in fpl ii we declined to accept petitioner’s characterization of sec_1_162-4 income_tax regs as a ‘method of accounting’ distinguishable from petitioner’s method id we rejected petitioner’s argument that adjustments respondent made or allowed during the examination were tantamount to changing petitioner’s method_of_accounting id finally we held that petitioner failed to demonstrate disparate treatment compared with competitors and found no abuse_of_discretion in respondent’s refusal to grant petitioner’s retroactive protective request for a change in method_of_accounting for the years through id of there was a change in the management of respondent’s attorneys responsible for petitioner’s pending cases the new managers were interested in exploring a settlement of the repairs issue william merkle mr merkle the irs associate area_counsel strategic litigation who was stationed in chicago assumed supervisory control_over the three docketed cases that are the subject of petitioner’s motions mr merkle had authority to settle the repairs issue in those cases in date mr merkle met with petitioner’s counsel robert carney mr carney and with petitioner’s senior manager of tax compliance and audits donald chasmar mr chasmar they discussed the repairs issue and determined that they would explore a possible settlement mr merkle’s willingness to explore settlement was in accord with the interests of his supervisor area_counsel james lanning who advocated attempting to settle the issue including those years subject_to our opinion in fpl i one of mr merkle’s new subordinates was robert shilliday mr shilliday a special trial attorney with more than years of experience as an irs attorney who was stationed in atlanta and had been working on issues involving petitioner since mr shilliday was assigned to negotiate on respondent’s behalf regarding the repairs issue all of petitioner’s and respondent’s representatives understood that only mr merkle had the authority to settle the repairs issue on respondent’s behalf mr shilliday was authorized to discuss with petitioner’s representatives any potential terms of a settlement and to communicate any proposals to mr merkle likewise if mr merkle expressed views that he wanted petitioner to know regarding settlement of the repairs issue mr merkle expected mr shilliday to communicate them to petitioner mr shilliday met with messrs chasmar and carney in date at petitioner’s corporate headquarters in juno beach florida to discuss the repairs issue and attempt to find a basis for settlement the parties discussed various alternative methodologies but concluded that the major component methodology had the most promise for settlement dick engstrom mr engstrom a supervisor of property plant accounting for petitioner joined them toward the end of the meeting after the focus of settlement moved to the major component methodology the major component methodology is described in mr shilliday’s settlement status report ssr as follows the definition of major component is to be controlled by part of the federal energy regulatory commission regulations governing fpl’s utility accounting practices a copy of this regulation is enclosed under the major component settlement methodology if an entire blower or fan for example is being replaced on a piece of equipment the work order involved will be classified as capital if on the other hand the seals on the blower or fan are being replaced that work order would be classified as a repair the reason fpl capitalized the blower or fan seals for utility accounting purposes is that commission regulations allow major component sub- accounts to be established at the discretion of the utility these sub-accounts break the major component down into various minor sub-components whereas the method_of_accounting that petitioner used for regulatory financial and tax_accounting purposes from through that we described in our opinion in fpl i allowed flexibility see fpl group inc subs v commissioner supra pincite the major component methodology proposed for settlement purposes would require classifying expenditures listed in petitioner’s work orders in strict accord with the list of retirement units contained in part of the ferc regulations under this method if an expenditure was for an entire retirement unit listed in part of the ferc regulations ie a major component it would be capitalized if an expenditure was for a part of a listed retirement unit it would be considered a repair and be deducted to provide mr shilliday with examples of the application of the major component methodology during the date meeting mr engstrom took work orders selected by mr shilliday and demonstrated how each work order would be classified after mr engstrom completed this analysis mr shilliday informed mr chasmar that he thought the methodology was promising and that he was willing to recommend it to mr merkle as of the date meeting the parties understood that it would be necessary for approximately big_number work orders to be reviewed in order to have a settlement on the repairs issue messrs carney and chasmar informed mr shilliday that petitioner was prepared to use the methodology however they explained to mr shilliday that petitioner did not want to perform the work necessary to classify the big_number disputed work orders unless mr merkle first agreed to use the major component methodology at the conclusion of the date meeting mr shilliday volunteered to put together a written recommendation of the proposal to submit to mr merkle for approval and agreed to provide mr chasmar with a copy of the proposal to review in order to ensure that it accurately reflected the understanding reached at the date meeting after the date mr chasmar testified a mr chasmar mr shilliday stated that he would be putting together a proposal to submit to mr merkle for mr merkle’s approval and that he would forward a copy to me to review to make sure that it’s an accurate representation of the agreement that we had reached at the meeting so it was presented factually correct q petitioner’s counsel at trial and did you in fact at some point after the meeting receive a draft of his written recommendation continued meeting mr shilliday prepared a proposed ssr and sent a copy to mr chasmar mr chasmar reviewed the proposal for accuracy and discussed its contents with mr shilliday mr chasmar also made changes to the draft that mr shilliday incorporated into the proposal mr shilliday wanted to make sure that he accurately understood petitioner’s position before he finalized the ssr to send to mr merkle mr chasmar did not suggest that the ssr continued a i did q did you review it a i did q did you have any conversations with mr shilliday about it a yes q okay and after those conversations what was your understanding about what would happen next a that mr shilliday was going to finalize the document and submit it to mr merkle for his review and i asked mr shilliday if he would please forward me a copy when he completed finalizing it q why did you ask mr shilliday to provide you a copy of this written recommendation he was providing to mr merkle a because i wanted to have it for my records mr carney had authorized mr shilliday to communicate directly with mr chasmar and most of the communications continued should specifically require the parties to enter into a binding agreement to use the major component methodology before petitioner’s classification of the big_number disputed work orders and the finalized ssr submitted to mr merkle contains no such requirement mr chasmar understood that mr shilliday would subsequently submit the ssr containing the recommendation of a settlement proposal to mr merkle for his review mr shilliday understood that the ssr reflected petitioner’s proposal though that was not stated in the ssr and the ssr was not signed by mr chasmar or any other representative of petitioner mr shilliday sent the ssr to mr merkle on or about date mr shilliday also sent a copy of the ssr to mr chasmar in the second paragraph on the first page of the ssr mr shilliday wrote proposal for settlement it is proposed that each florida power work order in controversy be inspected by fpl’s utility regulation accounting department and a division of these work orders between capital and repair be made on the basis of whether the item of equipment being replaced is a major component of the equipment or not continued regarding the repairs issue were between messrs shilliday and chasmar mr carney had no more substantive communications with mr merkle or mr shilliday regarding the resolution of the repairs issue until a copy of the final settlement status report ssr is attached as an appendix although the ssr states that a copy of part of the ferc regulations is enclosed the copy was not submitted to the court or entered into evidence this was mr shilliday’s effort to communicate to mr merkle what he believed to be petitioner’s proposal however the ssr nowhere states that it is petitioner’s proposal the ssr contains the following recommendation it is recommended that you mr merkle approve the major component settlement system analysis and authorize fpl to conduct the survey necessary to complete the classification of the work orders in controversy when completed i will check fpl’s analysis to ensure its accuracy the ssr does not state that fpl would not perform the work necessary to classify the big_number work orders unless mr merkle first agreed to settle using the major component methodology the ssr lacks final adjustment numbers and does not address how any disputes regarding the proper classification of work orders would be resolved the ssr does not include a signature line for mr merkle’s approval after sending the finalized ssr to mr merkle mr shilliday telephoned mr merkle in late august or early date in order to discuss the proposal mr shilliday testified that he explained to mr merkle that petitioner wanted mr merkle to agree to settle in accordance with the major component methodology before petitioner performed the analysis of the big_number work orders in order to classify them as capital expenditures or repair expenses according to mr shilliday mr merkle told him in a subsequent telephone conversation to go ahead with the deal mr shilliday testified that he understood this to mean that mr merkle agreed to use the methodology described in the ssr for settlement purposes in contrast mr merkle described his recollection of his conversation with mr shilliday as follows mr shilliday described the settlement methodology that he wanted to follow with regards to settling the repairs issue he said he wanted to follow a ferc regulatory method that was the predominant portion of the discussion he said he wanted my approval of that analysis so he can go forward and complete it and then he also said that mr chasmar was refusing to do any further analysis on the issue unless i agreed to settle the case using this methodology at that point in time i sort of laughed either out loud or to myself and said i can’t do that and i believe i told mr shilliday to go ahead with his conducting the analysis of the settlement methodology because otherwise there would be no settlement when asked at trial whether he interpreted the ssr as an offer from petitioner mr merkle testified as follows well as it was explained to me with regards to the discussion on that status report and the methodology mr shilliday said here’s the methodology we want to follow i said it looks rational and that we needed to look at it further to determine if it was reasonable with regards to the amounts at question what are the amounts at issue and he also said that mr chasmar was not willing to go forward with doing the work to determine -- or actually doing the work with regards to the analysis at that point in time i didn’t i did not interpret mr chasmar’s remarks as a settlement offer because i did not consider mr chasmar a representative of the petitioner that i was supposed to be dealing with or as a representative of the petitioner that should be dealing on this case with respondent i had one other point to make this was more in my experience what i’ve seen in the many cases i’ve worked on as a taxpayer’s employees and staff complaining about doing work on a case and this has happened on occasion with my experiences with representation between myself and taxpayers so i considered this as nothing more than disgruntled talk by mr chasmar and i just did not understand it as a proposed settlement offer from the counsel of record in this case mr merkle acknowledged that he told mr shilliday to proceed as proposed when asked at trial whether this was in reference to the proposal outlined in the ssr mr merkle stated what i was telling mr shilliday to do was to proceed with his analysis since there was further analysis to be done i was not telling him to proceed with a proposal but with the analysis which was what i thought the status report was all about mr shilliday testified that he called mr chasmar sometime between the end of august and early in the first week of date and told him that the methodology had been authorized by mr merkle mr chasmar testified that mr shilliday’s verbatim statement was that mr merkle had given the green light to go ahead with the deal mr chasmar informed mr shilliday that he would contact mr engstrom and ask him to perform the classification analysis on the big_number disputed work orders mr chasmar told mr shilliday that he would be in contact once the work was completed to schedule a followup meeting to review the results of mr engstrom’s analysis none of the participants in the aforementioned telephone conversations between messrs shilliday and merkle and between messrs shilliday and chasmar made any contemporaneous notes or memoranda of those conversations mr chasmar did not request that mr shilliday provide any written verification from mr merkle as to the alleged agreement neither mr carney nor mr chasmar sent a confirming letter regarding mr merkle’s alleged approval of petitioner’s alleged offer to settle in accordance with the major component methodology the process of classifying the work orders cost petitioner dollar_figure when mr engstrom finished his analysis of the work orders mr chasmar arranged a meeting with mr shilliday at petitioner’s juno beach office on september to review the results the parties met for days while mr shilliday reviewed petitioner’s classifications of the big_number work orders mr shilliday requested changes to some classifications of the work orders mr chasmar agreed to change some of the classifications that mr shilliday disputed and messrs shilliday and chasmar eventually came to an understanding on all of the classifications following the analysis of the work orders petitioner prepared a calculation of the results of the analysis with regard to the years through including the nondocketed years and on date mr shilliday received this calculation which purported to be a complete computation of the net effect of the capital versus repair adjustment mr chasmar understood that the calculation faxed to mr shilliday on date was to be incorporated by mr shilliday into a document that would contain the proposed settlement numbers that mr shilliday would submit to mr merkle for mr merkle’s approval only mr merkle had authority to approve the classifications for purposes of computing final settlement figures on date mr merkle e-mailed a spreadsheet updating the status of all the fpl issues to several people within the irs including mr shilliday the spreadsheet described the repairs issue as an open issue as opposed to a resolved pending or computational issue this spreadsheet was attached to an e-mail from mr merkle the body of which contained the following sentence i have also verbally reviewed this list with bob carney and we are in general agreement with the items at issue and status ie resolved dispute pending trial mr shilliday did not reply to mr merkle’s e-mail beginning on or about date and through the spring of mr merkle communicated with irs employees from the examination team technical advisers the industry issue resolution task force for the accounting_method_issue and the chief counsel’s national_office regarding the potential settlement of the repairs issue all expressed opposition to the settlement mr shilliday drafted a counsel settlement memorandum csm that included the results of petitioner’s calculation for mr merkle mr shilliday shared the factual portion of the proposed csm on the repairs issue with petitioner the csm set forth the results of the proposed settlement and took into account and even though the parties understood that mr merkle had no authority to settle those years which were not then before the tax_court mr shilliday prepared two versions of the csm one dated on or about date and a second that he sent to mr merkle on date both versions contained proposed settlement amounts for additional repair deductions and amounts for depreciation associated with the additional repair deductions the first version did not analyze the settlement in the context of fpl i particularly with regard to the accounting a counsel settlement memorandum csm is a written document stating the basis of settlement of an issue a csm follows a format consisting of a statement of the issue a statement of the resolution a discussion of the relevant facts a discussion of the applicable law and if the issue is to be settled other than upon the merits a discussion of the hazards_of_litigation a csm is signed by the attorney and then countersigned following an approved line by the managing or approving official petitioner claimed a refund which was pending for mr shilliday had no discussions with petitioner’s representatives regarding how the proposed deficiency would be assessed or whether assessment was barred the discussion of the dollar tax impact for includes a reference to the fact that the claim was pending in the irs’s appeals_office method issuedollar_figure mr merkle requested that mr shilliday revise the first csm to address the court’s opinion in fpl i mr shilliday complied with mr merkle’s request by adding a section labeled issue and sent the revised version to mr merkle on date the final version of the csm includes the following statement proposal for settlement it is proposed that each florida power work order in controversy be reviewed and a division of these work orders between capital and repair be made on the basis of whether the item of equipment being replaced is a major component of the equipment or not the csm closes with mr shilliday’s recommendation that the proposal for settlement be accepted and contains a signature line for mr merkle’s approval mr merkle never approved the settlement figures in the csm and never signed the csm mr merkle informed mr shilliday by telephone in date that mr shilliday was being transferred out of mr merkle’s group effective date at some point after mr shilliday’s transfer mr merkle contacted mr shilliday and indicated that he should have no further involvement in petitioner’s case in early mr carney contacted mr merkle mr merkle informed mr carney that he was still reviewing the settlement proposal mr merkle requested that mr carney draft a history respondent was not able to locate a copy of the first version of the csm of the repairs issue in the form of a letter that described the factual and procedural issues that existed before mr merkle assumed responsibility for the case mr carney sent a letter to mr merkle on date mr carney’s letter referred to the proposed settlement of the repairs issue and stated that in the event that the pending settlement proposal is not finalized additional litigation will be required in the tax_court to review respondent’s refusal to grant petitioner’s protective request to change its method_of_accounting the letter did not mention an existing settlement regarding methodology nor did it refer to potential litigation to enforce such an agreement on or about date the parties scheduled a meeting in mr carney’s office in washington d c for date to discuss the repairs issue and other outstanding items on date mr merkle sent a letter to mr carney in which he stated that the proposed settlement of the repairs issue did not adequately reflect the hazards_of_litigation from respondent’s perspective following the receipt of mr merkle’s date letter mr carney contacted mr merkle by telephone on or about date during the call mr merkle told mr carney that potential settlement would be kept under consideration for the date meeting between the parties on date mr carney e-mailed james higgins mr higgins petitioner’s vice president of tax mr chasmar and suanne fechtmeyer ms fechtmeyer a first and then a revised draft of a proposed letter in response to mr merkle’s date letter both drafts of the letter referred to a proposed settlement of the repairs issue and to a prior agreement to a settlement methodology mr higgins subsequently e-mailed mr chasmar and ms fechtmeyer and attached a revised draft of the letter in which mr higgins added the following sentence petitioner requests that respondent explain why it is reneging on its prior agreement the mention of a prior agreement in these drafts represents the first written_statement internally or otherwise alleging that the parties had an agreement regarding settlement of the repairs issue in the final version of mr carney’s letter dated date mr carney made statements regarding the alleged methodology agreement and requested that respondent exercise good_faith and abide by the prior agreement the prior agreement to which mr carney referred was the alleged agreement to use the major component methodology the parties met on date at mr carney’s office in washington d c mr carney began the meeting by explaining petitioner’s position that mr merkle had entered into an agreement on methodology mr merkle advised petitioner’s representatives that respondent would not settle the repairs issue in the first docket docket no which was the subject of our opinion in fpl i mr merkle stated that he would keep the possibility of settlement open for days with regard to the years after the first docket in order to confer with the national_office and others within the irs who had knowledge of the repairs issue following the date meeting mr merkle consulted with various constituencies familiar with the repairs issue within the irs all of whom indicated they were not in favor of a settlement with petitioner discussion the first issue we must decide is whether the parties entered into an enforceable settlement agreement wherein they agreed to use a specified methodology to determine which of certain expenditures should be capitalized and which should be deductible as repairs general principles regarding the enforcement of settlements in the tax_court were set out in 108_tc_320 quoting manko v commissioner t c memo affd without published opinion 208_f3d_205 3d cir as follows for almost a century it has been settled that voluntary settlement of civil controversies is in high judicial favor 216_us_582 171_us_650 a valid settlement once reached cannot be repudiated by either party and after the parties have entered into a binding settlement agreement the actual merits of the settled controversy are without consequence this court has declined to set_aside a settlement duly executed by the parties and filed with the court in the absence of fraud or mutual mistake 90_tc_315 42_tc_110 however a court will not force a settlement on parties where no settlement was intended 419_f2d_1197 d c cir a settlement is a contract and consequently general principles of contract law determine whether a settlement has been reached 52_tc_420 supplemented by 53_tc_275 a prerequisite to the formation of a contract is an objective manifestation of mutual assent to its essential terms heil v commissioner tcmemo_1994_417 17a am jur 2d contracts sec_27 and sec_28 williston on contracts sec_3 4th ed mutual assent generally requires an offer and an acceptance 17a am jur 2d contracts sec_41 ‘an offer is the manifestation of willingness to enter into a bargain so made as to justify another person in understanding that his assent to that bargain is invited and will conclude it ’ restatement contract sec_2d sec_24 in a tax case it ‘is not necessary that the parties execute a closing_agreement under sec_7121 in order to settle a case pending before this court but rather a settlement agreement may be reached through offer and acceptance made by letter or even in the absence of a writing ’ lamborn v commissioner tcmemo_1994_515 settlement offers made and accepted by letters are enforced as binding agreements haiduk v commissioner tcmemo_1990_506 see also himmelwright v commissioner tcmemo_1988_114 petitioner argues that mr merkle orally accepted petitioner’s settlement proposal to use the major component methodology to determine how to classify approximately big_number disputed expenditures as either capital expenditures or deductible_repair expenses according to petitioner its proposal was conveyed to mr merkle through mr shilliday’s written ssr and mr shilliday’s oral telephone explanation to mr merkle that petitioner’s proposal to perform the classification of big_number work orders was contingent on mr merkle’s up-front agreement to use the methodology without first knowing the results that it might produce the evidence upon which petitioner primarily relies is the ssr and the testimony of messrs shilliday and chasmar in their testimony both messrs shilliday and chasmar indicated a common understanding that petitioner did not want to perform the analysis of the big_number work orders without some agreement between the parties that the major component methodology was going to be used to classify the work orders upon which the settlement figures would be determined both also understood that the proper classification of each of the work order expenditures could still be disputed by mr merkle both messrs shilliday and chasmar testified that they worked together to incorporate the terms of the settlement proposal into the written ssr and that mr chasmar was given the opportunity to review the draft of the ssr before its submission to mr merkle to make sure that the proposal was accurate mr shilliday testified that after submitting the finalized ssr to mr merkle mr shilliday explained in a telephone conversation with mr merkle that petitioner wanted mr merkle to agree to use the methodology for settlement purposes before petitioner performed the analysis of the big_number work orders mr shilliday testified that mr merkle told him that he would look over the material mr shilliday testified that in a subsequent telephone conversation mr merkle told him to go ahead with the deal and mr shilliday conveyed this response to mr chasmar mr merkle testified that when mr shilliday told him of petitioner’s wish to have an up-front agreement he told mr shilliday that he would not agree to be bound to use the methodology without first knowing the results of its application both messrs shilliday and merkle agree that mr merkle told mr shilliday go ahead with the deal or proceed as proposed or words to that effect mr shilliday then told mr chasmar that mr merkle had given the green light to go ahead with the deal the primary conflict is between mr merkle’s testimony that he told mr shilliday that he would not agree to use the methodology for settlement purposes without first knowing the results of its application and mr shilliday’s testimony that he believed that mr merkle agreed with the proposal to use the methodology for settlement before knowing the results of its application we recognize that recollections of witnesses regarding specific conversations can produce inconsistencies and that specific words and phrases can sometimes convey different meanings depending on the context in which they are uttered in these situations it is useful to look to contemporaneously written documents and the contemporaneous actions of the parties at key points the key document in this controversy is the ssr which states in pertinent part as follows proposal for settlement it is proposed that each florida power work order in controversy be inspected by fpl’s utility regulation accounting department and a division of these work orders between capital and repair be made on the basis of whether the item of equipment being replaced is a major component of the equipment or not the ssr contains a sample classification of of the approximately big_number disputed work orders using the proposed methodology the analysis in the ssr indicates that work orders totaling dollar_figure should be capitalized and work orders totaling dollar_figure should be classified as repairs in the ssr mr shilliday warns that these results may not be representative of the entire body of contested work orders since only one plant was involved for a short_period of time and that plant was a nuclear plant the ssr contains the following recommendation it is recommended that you approve the major component settlement system analysis and authorize fpl to conduct the survey necessary to complete the classification of the work orders in controversy when completed i will check fpl’s analysis to ensure its accuracy mr chasmar reviewed the proposal in the ssr before its submission to mr merkle in order to be sure that both parties understood what was being proposed the ssr indicates that it is mr shilliday’s proposal and it was signed by mr shilliday the ssr does not state that it contains petitioner’s settlement proposal or that the proposal was intended to bind both parties to the methodology regardless of the results of its application the ssr fails to state that petitioner would not perform the work necessary to classify the big_number work orders unless mr merkle first agreed to settle on the basis of the proposed methodology mr shilliday believes that mr merkle gave oral approval to petitioner’s proposal to use the methodology to settle the repairs issue however nothing in the ssr or any other documents prepared by the representatives and employees of the analysis of the sample work orders resulted in approximately percent of the amount in dispute being capitalized and approximately percent being expensed as repairs subsequently the analysis in the csm of all of the approximately big_number work orders resulted in approximately percent of the amount in dispute being capitalized and approximately percent being expensed as repairs petitioner or respondent during the approximately months between mr shilliday’s telephone conversation with mr merkle in date and the various drafts of mr carney’s letter to mr merkle in date states that either party thought there was a binding agreement to use the methodology for settlement of the repairs issue considering that over dollar_figure million of deductions was at stake in the repairs issue for the docketed years addressed in this opinion one might reasonably expect some written confirmation or at least contemporaneous internal memoranda or writings memorializing a settlement after significant pretrial discovery no such documents materialized petitioner’s representatives and employees apparently never made a contemporaneous written note or memorandum of petitioner’s understanding of a binding agreement or its terms petitioner’s counsel never sent a contemporaneous written confirmation of petitioner’s understanding of a settlement and its terms to respondent only after nearly months did petitioner’s counsel write to mr merkle alleging that the parties had a prior agreement until that point petitioner’s counsel consistently referred to a proposed settlement on both its internal documents and in correspondence with respondent similarly respondent never sent anything in writing to petitioner to confirm a methodology agreement with petitioner no internal writings prepared by respondent’s representatives including mr shilliday stated that there had been a settlement as to methodology to the contrary in a spreadsheet documenting the status of all of the fpl issues the repairs issue was considered an open issue until at least date well after mr merkle’s alleged consent to a settlement agreement occurred as we have already mentioned this spreadsheet was attached to an e-mail mr merkle sent to among others mr shilliday and contained the following pertinent phrase i have also verbally reviewed this list with bob carney and we are in general agreement with the items at issue and status ie resolved dispute pending trial mr shilliday did not contact mr merkle to dispute the open status of the repairs issue on the spreadsheet finally the last page of the proposed csm that mr shilliday prepared on the repairs issue indicates that a settlement had yet to be finalized conclusion that the proposal for settlement be accepted this was followed by a signature line for mr merkle it is undisputed that mr merkle never signed the proposed csm on the repairs issue as the moving party petitioner bears the burden_of_proof petito v commissioner tcmemo_2000_363 see also 92_tc_729 affd without published opinion 935_f2d_1282 3d cir s cal loan association v commissioner 4_bta_223 after considering the entire record in this matter we find that the evidence is insufficient for us to conclude that the parties entered into a binding agreement to use the major component methodology to settle the repairs issue petitioner argues in the alternative that mr shilliday’s statement to mr chasmar that mr merkle had given the green light is binding on respondent regardless of whether mr merkle actually agreed to use the methodology petitioner was aware that mr shilliday did not have authority to bind respondent and that mr merkle was the only person who had that authority unauthorized acts taken by government agents do not bind the government 848_f2d_1523 11th cir 75_tc_475 webb v commissioner tcmemo_1994_549 and cases cited therein affd without published opinion 68_f3d_482 9th cir dollar_figure petitioner relies heavily on 480_f2d_310 5th cir in sun oil a party to a land sale made another party his agent for purposes of assenting to changes in the contract transferring title the agent in alleged disregard of instructions from the party agreed to an extension of time for executing the contract the court_of_appeals for the fifth circuit held that because the third party dealing with the agent had no notice regarding the limitations on the agent’s authority and nothing in the course of dealing or the relative positions of the parties gave the third party any indication that the agent exceeded its authority the party was bound by the agent’s unauthorized representations petitioner argues that mr shilliday had authority to communicate mr merkle’s acceptance of petitioner’s offer to petitioner and that petitioner had no notice that mr shilliday’s continued as previously mentioned the facts do not establish that mr merkle approved a settlement agreement it is also not clear that mr shilliday conveyed to mr merkle an offer from petitioner to enter into a binding agreement to use the major component methodology regardless of the results it might produce the ssr does not state that fpl would not do the work necessary to classify the work orders unless mr merkle first agreed to a settlement using the major component methodology mr chasmar reviewed the ssr in order to make sure that the proposal therein was accurate mr chasmar did not suggest that language be inserted into the ssr that would require a binding agreement by the parties to use the major component methodology before petitioner’s classification of the big_number disputed work orders nor did the ssr address how any disputes regarding the proper classification of work orders would be resolved neither party produced contemporaneously prepared documentation indicating that a binding settlement had been made under the circumstances the fact that mr shilliday told mr chasmar that mr merkle had given the green light to go ahead with the deal is too continued communications regarding mr merkle’s alleged acceptance were inaccurate or unauthorized the instant case is distinguishable from sun oil in that the third party in that case had no notice regarding the limitations of the agent’s authority to assent to changes petitioner knew that mr shilliday never had authority to assent to anything at best his authority was limited to conveying mr merkle’s assent ambiguous to create a binding contract to settle even if mr shilliday was authorized to convey mr merkle’s response to a proposal by petitioner petitioner also argues that in the absence of a contract or apparent authority respondent is estopped from refusing to adopt the major component methodology ‘ t he doctrine_of equitable_estoppel is applied against the government with the utmost caution and restraint ’ 90_tc_684 quoting 76_tc_209 affd 810_f2d_209 d c cir the elements necessary to succeed on an estoppel claim against the government are as follows the following conditions must be satisfied before equitable_estoppel will be applied against the government a false representation or wrongful misleading silence by the party against whom the opposing party seeks to invoke the doctrine an error in a statement of fact and not in an opinion or statement of law ignorance of the true facts reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects of the acts or statement of the one against whom estoppel is claimed see kronish v commissioner supra pincite and cases cited therein foam recycling associates v commissioner tcmemo_1992_645 thus estoppel requires a finding that a claimant relied on the government’s representations and suffered a detriment because of that reliance 312_f2d_311 9th cir affg 32_tc_998 affg in part and revg in part 32_tc_1017 boulez v commissioner supra 67_tc_612 63_tc_468 affd 535_f2d_309 5th cir 104_tc_13 affd 140_f3d_240 4th cir the elements of estoppel are not met in this case while there have been some misunderstandings petitioner’s argument that it reasonably relied on a false representation while in ignorance of the true facts is inconsistent with the previously discussed evidence the testimony indicates that the statements made at the time of the alleged agreement were ambiguous this combined with the contemporaneous actions of the parties and the lack of any contemporaneous documentation memorializing an alleged agreement on methodology indicates that there was no false representation on which petitioner reasonably relied in addition to the general requirements in order to establish estoppel against the government there must be detrimental reliance by the party claiming the benefit of the doctrine boulez v commissioner supra pincite estoppel applies against the government only if among the other required elements the government’s wrongful act causes a serious injustice 875_f2d_699 9th cir relative to more than dollar_figure million of claimed deductions at stake in this case the dollar_figure petitioner spent to perform the analysis of the big_number work orders is a minor cost to petitioner insufficient to be considered a serious injustice accordingly we conclude that the acts of reliance by petitioner do not involve the level of detriment necessary to bring the instant case within the category of those ‘rare instances’ where respondent should be estopped boulez v commissioner supra pincite see also 67_tc_612 finally the terms of the methodology agreement alleged by petitioner are too indefinite to form an enforceable settlement agreement indefiniteness and uncertainty as to any of the essential terms of an agreement have often been held to prevent the creation of an enforceable contract corbin corbin on contracts sec_4 pincite a contract whose terms are so indefinite uncertain and incomplete that the reasonable intentions of the contracting parties cannot be fairly and reasonably distilled from them is not enforceable nelson bros inc v commissioner tcmemo_1991_52 citing cook v brown so 2d ala civ app when the evidence clearly shows either by reason of definite language or otherwise that the only and the complete subject matter that is under consideration is left for further negotiation and agreement there is no contract corbin supra pincite it is undisputed that mr merkle retained authority to approve or dispute any of the classifications of the work orders that had been tentatively agreed to by petitioner and mr shilliday it is also undisputed that mr merkle never approved the classifications and never agreed to the final settlement figures proposed in the csm and there was no agreed mechanism for resolving disputes as to the application of the methodology without an agreement on the proper classification of the big_number work orders an essential element of an enforceable settlement agreement was missingdollar_figure to reflect the foregoing an appropriate order will be issued denying petitioner’s motions to enforce settlement agreement petitioner’s counsel suggest that disputes over the proper classification of any of the big_number work orders could be resolved by the court however this would place the court in the position of deciding key issues that the parties were to decide as part of the alleged settlement and could likely involve a trial over potentially complicated issues a trial was what the alleged settlement was intended to avoid when mr shilliday was asked why he had not prepared a csm in september instead of the ssr he testified i just don’t think at least i don’t do settlements in theory we have to reduce the theory to a number otherwise the theory is useless to the court the parties have to especially in a settlement we have to do the numbers appendix cc lm rfp slatl tl-5271-96 rjshilliday date settlement status report the repair v capital issue in re fpl group inc v commissioner docket numbers issue are costs incurred by fpl to perform work on its utility equipment deductible as ordinary unnecessary sic business_expenses under sec_162 or must they be capitalized under sec_263 and sec_263a this is not an issue involving heavy maintenance visits nor does it involve the plan_of_rehabilitation_doctrine this case involves the substitution or replacement of parts on fpl’s utility equipment involving both major components of that equipment and portions of the major components which are not significant portions of the equipment that materially increase the value and substantially prolong the useful_life of the equipment proposal for settlement it is proposed that each florida power work order in controversy be inspected by fpl’s utility regulation accounting department and a division of these work orders between capital and repair be made on the basis of whether the item of equipment being replaced is a major component of the equipment or not the definition of major component is to be controlled by part of the federal energy regulatory commission regulations governing fpl’s utility accounting practices a copy of this regulation is enclosed under the major component settlement methodology if an entire blower or fan for example is being replaced on a piece of equipment the work order involved will be classified as capital if on the other hand the seals on the blower or fan are being replaced that work order would be classified as a repair the reason fpl capitalized the blower or fan seals for utility accounting purposes is that commission regulations allow major component sub-accounts to be established at the discretion of the utility these sub-accounts break the major component down into various minor sub-components for illustration of the workings of this settlement methodology a group of work orders previously supplied to the internal_revenue_service by fpl was selected by the undersigned to be tested under the classification system the nonconsecutive work orders are numbered to the classification of these work orders under the major component system is as follows work order number equipment instrument flowmeter seals turbo changer pump amount dollar_figure dollar_figure rotating assy dollar_figure motor strainers tank valve dollar_figure snubbers dollar_figure breaker switch monitor control bearing panel dollar_figure dollar_figure capital or repair classification c c r r c r c r c c r c c c r r motor governor impeller dollar_figure c c r eleven of the twenty work order items are major components of equipment resulting in the capitalization of work in an amount totaling dollar_figure the remaining nine work orders were classified as repairs for a total of dollar_figure these results may not be representative of the entire body of contested work orders since only one plant was involved for a short_period of time and that plant was a nuclear plant it is recommended that you approve the major component settlement system analysis and authorize fpl to conduct the survey necessary to complete the classification of the work orders in controversy when completed i will check fpl’s analysis to ensure its accuracy basis for decision the prototype for the major component system is revrul_2001_4 2001_1_cb_295 this ruling involves the aircraft industry and concludes that in situation three described in the ruling the taxpayer is required to capitalize the cost of all work performed on the aircraft because the work involved replacements of major components the other underpinning of the ruling with respect to situation three is that significant portions of substantial structural parts were also replaced but that situation is not presented in fpl since only replacements of components are involved the adoption of a hard and fast rule that anything other than the replacement of a major component given the detailed list of major components as developed by the federal energy regulatory commission is a system that can be used by the taxpayer for classification purposes and monitored by internal_revenue_service without interjecting extensive subjective analysis into the problem solving arena the elimination of fpl’s minor component sub-accounts for tax_accounting purposes preserves ferc’s utility accounting in its purest form by disregarding fpl’s discretionary sub-accounts for tax purposes previously all attempts at settlement by reference to the general capitalization requirements of the code and regulations have resulted in failure what is needed to resolve this issue in fpl is a relatively simple and objective system which eliminates engineers and utility expert witnesses from the accounting process a copy of revrul_2001_4 is enclosed for your convenience together with work order as an example of a typical fpl record which is driving the classification process i will be happy to discuss the background of this issue with you at your convenience together with the change_of the accounting_method_issue which has been the subject of so much rancor between the parties under this settlement approach the change_of_accounting_method issue will not be addressed and a permanent system of accounting will await the completion of the irr process special trial attorney cc ln rfp slchi atl
